EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir Penn on 4-27-2021.
The application has been amended as follows: 
The title has been amended as follows:
 “FORAGE HARVESTER” 
Has been amended to: — FORAGE HARVESTER WITH A MAGNETIC ASSEMBLY—

The abstract has been amended as follows:
“A forage harvester comprising an edge sharpness detection device for detecting a degree of edge sharpness of a cutting mechanism is disclosed. The cutting mechanism comminutes a stream of harvested material, with a material inflow area being defined where the cutting blades interact with the shear bar to comminute the harvested material. The edge sharpness detection device excites one or more magnetic circuits, with the respective magnetic circuit being closed by the respective cutting blade during rotation of the cutter drum once one of the cutting blades passes the magnetic assembly (positioned outside of the material inflow area). The edge sharpness detection device detects the magnetic flux in the respective magnetic circuit and, based on a detected change, determines a degree of edge sharpness of the respective cutting blade. Further, the magnetic flux of the magnetic circuit may be guided lengthwise in the cutting blade at least along a longitudinal section of the respective cutting blade.” 


Claim 1 has been amended as follows:
In line 18, “part of magnetic flux” has been amended to: — part of a magnetic flux —
In line 23, “measurand” has been amended to: — measurement —

Claim 16 has been amended as follows:
In line 5, “magnetic flux” has been amended to: — the magnetic flux —

Claim 17 has been amended as follows:
In line 5, “the edge” has been amended to: — wherein the edge —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671